Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed January
24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01099-CR
                                    ____________

                        IN RE GERALD J. DURDEN, Relator



                                 ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                   248th District Court
                                  Harris County, Texas
                              Trial Court Cause No. 905464


                      MEMORANDUM OPINION

       On December 22, 2011, relator, Gerald J. Durden, filed a petition for writ of
mandamus in this court. See Tex. Gov=t Code ' 22.221. Relator asked this court to direct
the Honorable Chris Daniel, Harris County District Clerk, to forward to this court a notice
of appeal that was mailed on or about July 14, 2011. Relator seeks to appeal the denial of
his motion for post-conviction DNA testing. He also requests a copy of the trial record.
Relator included with his petition a copy of the notice of appeal and the certified mail
receipt showing that the notice of appeal was received on July 18, 2011.
       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals’
jurisdiction. Tex. Gov’t Code § 22.221.

       This court has mandamus jurisdiction over a district clerk when it is necessary to
enforce our jurisdiction. See In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston
[1st Dist.] 1999, orig. proceeding) (mem. op.). Because the relief sought in the petition
for writ of mandamus is necessary to enforce this court’s jurisdiction over relator’s appeal,
we have jurisdiction to grant the requested relief. See Tex. Gov’t Code § 22.221(b)(1).

       On January 4, 2012, the Harris County District Clerk’s office forwarded the notice
of appeal and letter of assignment to this court, and the appeal has been docketed under our
appellate case number 14-12-00006-CR. In addition, the District Clerk’s office provided
a copy of a letter to relator forwarding copies of the trial record to him. Therefore, the
issues in relator’s petition for writ of mandamus have been rendered moot.

       Accordingly, we order relator’s petition for writ of mandamus dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2